Citation Nr: 1424610	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, claimed as the residuals of a right ankle fracture.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for the residuals of a pelvic fracture.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a low back disability, claimed as secondary to service-related pelvic fracture residuals.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney at Law

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The appellant served in the Army National Guard, including a period of active duty for training from July 1979 to February 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appellant was scheduled to participate in a hearing before the Board; however, prior to the scheduled hearing date, she withdrew her hearing request.

The appellant's service connection claims for the residuals of a pelvic fracture and for a right ankle disability, claimed as the residuals of a right ankle fracture, were initially denied by an unappealed August 1984 rating decision.  In March 2004, the RO again denied service connection for the residuals of a pelvic fracture , referring to the claim as a claim to reopen.  However, since the issuance of these rating decisions, additional service treatment records have been associated with her claim file.  These additional service treatment records existed at the time the prior rating decisions were issued, but efforts to obtain the records in 1984 were unsuccessful as the records had apparently not yet been retired to the National Personnel Records Center.  The service treatment records reflect treatment for both pelvic and right ankle impairments and are therefore relevant to the service connection claims for pelvic and right ankle disabilities.  Given that these relevant, previously available, service records were associated with the record since the issuance of the August 1984 and March 2004 rating decisions, the provisions of 38 C.F.R. § 3.156(c) require reconsideration of the claim without the need for submission of new and material evidence.  As such, the appellant's claims seeking service connection for the residuals of a pelvic fracture and a right ankle disability are properly characterized as service connection claims instead of claims to reopen and have been rephrased accordingly.

The issues of entitlement to service connection for bilateral ankle disabilities, the residuals of a pelvic bone fracture, a right hip disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Hypertension did not have its onset during active military service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter issued in September 2008 satisfied the duty to notify provisions.  This letter notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Thus, VA's duty to notify has been met.

The appellant's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The apeelant has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted and a related medical opinion regarding the etiology of the appellant's hypertension was obtained in April 2009; the record does not reflect that either this medical examination or the related medical opinion is inadequate for rating purposes.  The examination report reflects that the VA examiner performed a comprehensive clinical evaluation, and the related medical opinion is unequivocally stated, consistent with the appellant's medical history, and is supported by a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  The appellant's active duty period was a period of ACDUTRA.

Although service connection may also be awarded for certain chronic diseases, including hypertension, that manifest to a compensable degree within one year of service, this theory of entitlement based on presumptive service connection does not apply to periods of ACDUTRA.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307; 3.309(a) (2013); Smith v. Shinseki, 24 Vet. App. 40, 45-47 (2010).

The appellant's service treatment records fail to reflect the onset of hypertension in service as hypertension was not diagnosed during service.  Additionally, the recorded blood pressure readings in service of 104/80, 110/60 and 120/82, which were recorded in August 1979 and November 1979, do not reflect an elevated blood pressure reading for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (defining hypertension as either a diastolic pressure of 90 or greater or a systolic pressure of 160 or greater).  

After her discharge from service in February 1980, the appellant sought service connection for other ailments in February 1984 and January 2004, but did not seek service connection for or otherwise refer to a diagnosis of hypertension.

The appellant initiated VA care in July 2007, at which time she reported the onset of hypertension in 1982, approximately two years after her discharge from service.

The appellant filed the instant service connection claim for hypertension in August 2008 and was afforded a related VA examination in April 2009, at which time she reported that her hypertension was discovered during a routine physical performed in 1980.  After conducting an examination of the appellant, the examiner confirmed a diagnosis of hypertension, but opined that the appellant's current hypertension was less likely than not related to service, as the appellant's service treatment records fail to reflect any findings suggestive of hypertension.

The Board acknowledges that the appellant is competent, in certain circumstances, to report the onset and continuity of symptomatology.  However, to the extent the appellant's report of the onset of hypertension in 1980 can be construed as a diagnosis, the appellant, as a lay person, is not competent to report the onset of this disease, as diagnosing hypertension requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).

Moreover, while the appellant is competent to relay that a medical professional diagnosed hypertension during service, no such diagnosis, or findings upon which a diagnosis could have been predicated, is contained within the appellant's service treatment records.  

Furthermore, the appellant's recollection of the onset of her hypertension has varied, as she has reported the onset as both in 1980 and 1982.  As such, while she is competent to relay this diagnosis, her reliability as a historian is questionable, and coupled with the lack of clinical findings suggesting the onset of hypertension in service, as well as the documented blood pressure readings, the accuracy of her account is questionable, and her reports are thus afforded little probative value.  Conversely, the medical opinion of the VA examiner was rendered by a medical professional, a nurse practitioner, and cosigned by another medical professional, a physician, both of whom have clinical expertise in the diagnosis of hypertension.  Thus, the medical opinion negating a theory of direct service connection is afforded great probative value.

Given that the probative evidence of record fails to show the onset of hypertension during active military service or that hypertension is otherwise related to service, the preponderance of the evidence is against the claim of service connection for hypertension; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.


REMAND

Further development is required before the service connection claims for bilateral ankle disabilities, the residuals of a pelvic fracture, a right hip disability, and a low back disability can be adjudicated.  

With regard to the service connection claims for a right ankle disability, claimed as the residuals of a right ankle fracture, and a left ankle disability, the April 2009 VA examination report notes a diagnosis of bilateral ankle arthralgia, but with the caveat that further diagnostic testing was required to determine the exact nature of the appellant's ankle disabilities.  The March 2011 statement of the case states that a bone scan performed in June 2009 revealed degenerative changes of the ankles, but the corresponding report is neither associated with the appellant's paper or electronic claims file, nor was an addendum to the VA opinion obtained after this diagnostic study was performed.  Accordingly, this relevant bone scan study report must be obtained, as well as a related addendum opinion.  Additionally, updated VA treatment records should be obtained on remand.

With regard to the appellant's service connection claims for a hip disability and the residuals of a pelvic fracture, the April 2009 VA examination report references a diagnosis of bilateral hip arthralgia, citing x-rays performed in conjunction with the examination that were interpreted to reveal no body abnormalities.  However, the examiner did not reference or consider the March 2008 private bilateral hip/pelvic x-rays of record, which were interpreted to reveal degenerative changes of the left hip.  This finding is particularly relevant given the appellant's in-service diagnosis of a pelvic stress fracture affecting her left hip.  

Moreover, the examiner's medical opinion regarding the etiology of the appellant's hip impairments impermissibly relies solely on the absence of treatment since service.  As reported by the appellant in 1984 and again in conjunction with her instant service connection claims, she did not seek medical treatment for many years after service due to her financial inability to do so, not due to any lack of related pathology.  As such, a new medical opinion must be obtained.  

As the appellant asserts that her low back disability is secondary to her disability of her hips and pelvis, adjudication of her service connection claim for a lower back disability is deferred.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the appellant's VA treatment records from September 2008 to the present, to include all radiological reports, including the bone scan study performed in June 2009.

2.  Thereafter, obtain an addendum medical opinion from the VA examiner who performed the April 2009 VA examination, if available; or a suitable replacement if unavailable.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's bilateral ankle disabilities, to include the degenerative changes observed on the VA bone scan performed in June 2009, are related to her active service. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Also, obtain an addendum medical from the VA examiner who performed the April 2009 VA examination, if available; or a suitable replacement if unavailable.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's pelvic and hip disabilities, to include the degenerative changes observed on x-rays performed in March 2008, are related to her active service. 

If it is determined that any current pelvic or hip disabilities are related to service, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's current low back disability is secondary to, or aggravated by, her pelvic or hip disabilities. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


